Judgment, Supreme Court, New York County (John Bradley, J.), rendered December 28, 1994, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing her to concurrent terms of 21h to TLh years and 2 to 6 years, respectively, unanimously affirmed.
The hearing court properly concluded that the lineup identification was not suggestive, since an examination of the photographs of the lineup reveals that it constituted a "fair grouping” (People v Blackwell, 186 AD2d 45, 46, lv denied 81 NY2d 760). Although defendant was thinner than some of the other women in those photographs, the participants appeared to be of similar skin color, age and height and wore similar hairstyles.
Defendant’s contention that she was unduly prejudiced by the admission of limited testimony regarding negative photographic identification is without merit, since defense counsel had " 'opened the door’ ” on that matter during his cross-examination of the investigating detective (People v Marrero, 156 AD2d 141, 142, lv denied 75 NY2d 921).
We have considered defendant’s remaining contention and find it does not warrant reversal. Concur—Rosenberger, J. P., Nardelli, Rubin and Williams, JJ.